DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 6, 8, 9, 12, 13, 15, 16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 11-13, 16, 18 and 19 of U.S. Patent No. 10127123 in view of Hasha and Shen. 
Claims 1, 4, 5, 9, 11-13, 16, 18 and 19 of the ‘123 patent contain all teachings of the instant claims except for the performance of a second write using a new master node and an explicit teaching that master nodes in a distributed data store replicate writes to other nodes. The ‘123 patent does, however, teach a master performing data item updates and the election of a new master.
Hasha teaches performance of a second write using a new master node [par 489, 511] and an explicit teaching that master nodes in a distributed data store replicate writes to other nodes [fig 33; par 16, 486, 489, 502].

The ‘123-Hasha combination does not teach the detection by one of the plurality of other nodes of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data.
Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the failure detection of Shen with the write process disclosures of Hasha because Hasha teaches a commit process and teaches detection of a master node failure causing a reconfiguration, but does not provide any specific way to detect a failure after a write has been acknowledged but not committed [par 502, 505, 508]. Shen meets the implicit need for such a process.

Claims 7, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 11-13, 16, 18 and 19 of U.S. Patent No. 10127123 in view of Hasha, Shen and Lamport.
See the teachings of ‘123-Hasha-Shen above.

Lamport teaches a Paxos election scheme [entire document].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the Paxos scheme of Lamport with the ‘123-Hasha-Shen combination because the Fast Paxos scheme disclosed by Lamport allows learning to occur within two message delays with no collision and guarantees learning in three message delays even with a collision. Moreover, it can achieve any desired degree of fault tolerance using the smallest possible number of processes. [see page 1 of Lamport].

Claims 8, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9588851. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘851 claims encompass the limitations of the instant claims and therefore anticipate the instant claims.
The examiner notes the while the language of the claims is not identical, the term availability zone of the ‘851 patent is interchangeable with the term data center of the instant claims (see par 21 of the specification) and the term update of the ‘851 claims encompasses the writes of the instant claims (see par 14 of the specification).

Claims 1-4, 12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 15-19 of U.S. Patent No. 9588851 in view of Hasha and Shen. 

Hasha teaches performance of a second write using a new master node [par 489, 511] and a teaching of detecting primary failure using the replica set nodes [par 505, 508].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the second write and failure detection of Hasha with the distributed data store and data item updates of the ‘851 patent because electing a new master node is for the sole purpose of continuing operation of the distributed data store, which necessarily involves performing further writes, and write replication provides for fault tolerance.
The ‘851-Hasha combination does not teach the detection by one of the plurality of other nodes of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data.
Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the failure detection of Shen with the write process disclosures of Hasha because Hasha teaches a commit process and teaches detection of a master node failure causing a [par 502, 505, 508]. Shen meets the implicit need for such a process.

Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15 and 16 of U.S. Patent No. 9588851 in view of Hasha, Shen and Lamport.
See the teachings of ‘851-Hasha-Shen above.
The combination does not explicitly teach the election employing a Paxos election scheme. 
Lamport teaches a Paxos election scheme [entire document].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the Paxos scheme of Lamport with the ‘851-Hasha-Shen combination because the Fast Paxos scheme disclosed by Lamport allows learning to occur within two message delays with no collision and guarantees learning in three message delays even with a collision. Moreover, it can achieve any desired degree of fault tolerance using the smallest possible number of processes. [see page 1 of Lamport].

Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 17-19 of U.S. Patent No. 8473775 in view of Shen. 
Claims 13 and 17-19 of the ‘775 patent contain all teachings of instant claims 8 and 9 except the detection by one of the plurality of other nodes of the master node failure based at 
Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the failure detection of Shen with the teachings of the’775 claims because the ‘775 claims disclose detecting a failure of the master node, but provide not details of a method of detection.  Shen provides for such a process.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 17-19 of U.S. Patent No. 8473775 in view of Shen and Lamport.
See the teachings of ‘775-Shen above.
The combination does not explicitly teach the election employing a Paxos election scheme. 
Lamport teaches a Paxos election scheme [entire document].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the Paxos scheme of Lamport with the ‘775-Shen combination because the Fast Paxos scheme disclosed by Lamport allows learning to occur within two message delays with no collision and guarantees learning in three message delays even with a collision. Moreover, it [see page 1 of Lamport].

Claims 1-4, 12, 13, 15, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7 and 9 of U.S. Patent No. 8473775 in view of Hasha and Shen. 
Claims 4, 7 and 9 of the ‘775 patent contain all teachings of the instant claims except for the performance of a second write using a new master node. The ‘775 patent does, however, teach the election of a master after a detected failure and the master performing data item updates.
Hasha teaches performance of a second write using a new master node [par 489, 511].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the second write of Hasha with the distributed data store and data item updates of the ‘775 patent because electing a new master node is for the sole purpose of continuing operation of the distributed data store, which necessarily involves performing further writes, and write replication provides for fault tolerance.
The ‘775-Hasha combination does not teach the detection by one of the plurality of other nodes of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data.
Shen teaches the detection of the master node failure based at least in part on a number of the plurality of other nodes that have acknowledged writing to the data [fig 6A; par 51-52].
[par 502, 505, 508]. Shen meets the implicit need for such a process.

Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7 and 9 of U.S. Patent No. 8473775 in view of Hasha, Shen and Lamport.
See the teachings of ‘775-Hasha-Shen above.
The combination does not explicitly teach the election employing a Paxos election scheme. 
Lamport teaches a Paxos election scheme [entire document].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the Paxos scheme of Lamport with the ‘775-Hasha-Shen combination because the Fast Paxos scheme disclosed by Lamport allows learning to occur within two message delays with no collision and guarantees learning in three message delays even with a collision. Moreover, it can achieve any desired degree of fault tolerance using the smallest possible number of processes. [see page 1 of Lamport].

Allowable Subject Matter
	The examiner notes that the claims are rejected solely under double patenting. A properly filed terminal disclaimer would obviate the outstanding rejections and advance prosecution of the application. The examiner contacted applicant’s represent to inquire about filing an electronic terminal disclaimer to preclude any need for the current rejection. Applicant’s representative indicated that applicant would be unable to consider such filing within the necessary time frame.

Response to Arguments
	Regarding applicant’s arguments concerning prior art rejections of claims 1, 8 and 12, as amended, the examiner agrees. The previous 103 rejections have been withdrawn in light of the amendments.
	Regarding the double patenting rejections, the instant claims have now been indicated as patentable over the prior art. The double patenting rejections are maintained. The examiner suggests filing of a terminal disclaimer to obviate the double patenting rejection and move towards allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113